FILED
                             NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CEDRIC O. HOWARD,                                No. 08-16863

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00786-RLH-RJJ

  v.
                                                 MEMORANDUM *
DORIA SELLING,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Roger L. Hunt, Chief Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Cedric O. Howard, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that the Nevada

Parole Board denied him institutional parole. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s dismissal under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order),

and 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We

affirm.

      The district court properly dismissed the action because Howard’s claim that

he was denied institutional parole is Heck-barred. See Heck v. Humphrey, 512 U.S.

477, 486-87 (1994); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

(“Few things implicate the validity of continued confinement more directly than

the allegedly improper denial of parole.”).

      AFFIRMED.




                                          2                                 08-16863